Attorney Grievance Commission of Maryland v. Scott A. Conwell, Misc. Docket AG No.
22, September Term, 2017. Opinion by Battaglia, J.

ATTORNEY DISCIPLINE – SANCTIONS – DISBARMENT – Court of Appeals
disbarred lawyer who engaged in conduct prejudicial to the administration of justice by
failing to keep client reasonably informed about the status of client’s matter, failing to
respond to client’s repeated reasonable requests for information, and failing to diligently
pursue client’s equal opportunity claim; and who engaged in intentionally dishonest
conduct by filing pleadings with the circuit court in child custody action that were
improper, without legal purpose and prejudiced client by not advancing client’s case in
any meaningful way; charging client an unreasonable fee of $14,060 in child custody
case by failing to advance client’s cause of action in any meaningful way by filing
frivolous pleadings; offering inflated client invoice to the district court in attorney fee
collection case in order to request a jury trial where payment sought was wholly
unearned; failing to dismiss appeal with the Court of Special Appeals in fee collection
case against former client when ordered to cease and desist by bankruptcy court; further
failing to obey order of bankruptcy court by filing an extension of time to file a brief with
the Court of Special Appeals; and failing to appear or respond to bankruptcy court’s show
cause order, resulting in lawyer being found in contempt. Such conduct violated
Maryland Lawyers’ Rules of Professional Conduct (“MLPRC”) 1.1 (Competence), 1.3
(Diligence), 1.4 (Communication), 1.5(a) (Unreasonable Fees), 3.1 (Meritorious Claims
and Contentions), 3.3(a)(1), (a)(2), (a)(4) (Candor Toward Tribunal), 3.4(c) (Fairness to
Opposing Party and Counsel), 8.4(a) (Violating MLRPC), 8.4(c) (Dishonesty, Fraud,
Deceit, or Misrepresentation), and 8.4(d) (Conduct that is Prejudicial to the
Administration of Justice).
Circuit Court for Anne Arundel County
Case No.: C-02-CV-17-002173
Argued: October 10, 2018

                                                                                           IN THE COURT OF APPEALS
                                                                                                OF MARYLAND

                                                                                              Misc. Docket AG No. 22

                                                                                             September Term, 2017
                                                                                   ______________________________________
                                                                                    ATTORNEY GRIEVANCE COMMISSION
                                                                                               OF MARYLAND

                                                                                                          v.

                                                                                             SCOTT A. CONWELL
                                                                                   ______________________________________

                                                                                          Barbera, C.J.,
                                                                                          Greene,
                                                                                          *Adkins,
                                                                                          McDonald,
                                                                                          Watts,
                                                                                          Hotten
                                                                                          Battaglia, Lynne, A.
                                                                                             (Senior Judge, Specially Assigned),

                                                                                                     JJ.
                                                                                   ______________________________________

                                                                                            Opinion by Battaglia, J.
                                                                                   ______________________________________

                                                                                          Filed: January 23, 2019

                                                                                   *Adkins, J., now retired, participated in the
                                                                                   hearing and conference of this case while an
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                   active member of this Court; after being
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                   recalled pursuant to the Md. Constitution,
                            2019-01-23 11:11-05:00
                                                                                   Article IV, Section 3A, she also participated in
                                                                                   the decision and adoption of this opinion.
Suzanne C. Johnson, Clerk
      Scott A. Conwell (“Conwell”), Respondent, was admitted to the Bar of this Court

on December 14, 1999. On July 24, 2017, the Attorney Grievance Commission

(“Petitioner” or “Bar Counsel”), acting pursuant to Maryland Rule 19-721,1 filed a

Petition for Disciplinary or Remedial Action against Conwell related to his representation

of Julie D. Brewington, Gino A. DeSerio, and Dennis Olsen. The Petition alleged that

Conwell violated the following Maryland Rules of Professional Conduct (“Rule”): 1.1




      1
         Effective July 1, 2016, the Maryland Lawyers’ Rules of Professional Conduct
were renamed the Maryland Attorneys’ Rules of Professional Conduct and moved to
Title 19, Chapter 300 of the Maryland Rules. For conduct that occurred before July 1,
2016, we will use the Lawyers’ Rules. For conduct after July 1, 2016, we will use the
Attorneys’ Rules. This specificity can be viewed as angels dancing on the head of a pin
because the Attorneys’ Rules identified have the same wording as their predecessor
Lawyers’ Rules.

      Rule 19-721(a) provides, in relevant part:

      (a) Commencement of Action. (1) Upon Approval or Direction of the
      Commission. Upon approval or direction of the Commission, Bar Counsel,
      on behalf of the Commission, shall file a Petition for Disciplinary or
      Remedial Action in the Court of Appeals.

                                                                               (continued)
(Competence),2 1.2 (Scope of Representation and Allocation of Authority between Client

and Lawyer),3 1.3 (Diligence),4 1.4 (Communication),5


      2
        Rule 1.1 provided: “A lawyer shall provide competent representation to a client.
Competent representation requires the legal knowledge, skill, thoroughness and
preparation reasonably necessary for the representation.”

      The revised Rule 1.1 is now numbered as Maryland Rule 19-301.1.
      3
          Rule 1.2(a) provided:

      (a) Subject to paragraphs (c) and (d), a lawyer shall abide by a client’s
      decisions concerning the objectives of the representation and, when
      appropriate, shall consult with the client as to the means by which they are
      to be pursued. A lawyer may take such action on behalf of the client as is
      impliedly authorized to carry out the representation. A lawyer shall abide by
      a client’s decision whether to settle a matter. In a criminal case, the lawyer
      shall abide by the client’s decision, after consultation with the lawyer, as to
      a plea to be entered, whether to waive a jury trial and whether the client will
      testify.

      The revised Rule 1.2 is now numbered as Maryland Rule 19-301.2.
      4
         Rule 1.3 provided: “A lawyer shall act with reasonable diligence and promptness
in representing client.” The revised Rule 1.3 is now numbered as Maryland Rule 19-301.3.
      5
          Rule 1.4 provided:

      (a) A lawyer shall: (1) promptly inform the client of any decision or
      circumstances with respect to which the client’s informed consent, as
      defined in Rule 1.0(f), is required by these Rules; (2) keep the client
      reasonably informed about the status of the matter; (3) promptly comply
      with reasonable requests for information; and (4) consult with the client
      about any relevant limitation on the lawyer’s conduct when the lawyer
      knows that the client expects assistance not permitted by the Maryland
      Lawyers’ Rules of Professional Conduct or other law.

      (b) A lawyer shall explain a matter to the extent reasonably necessary to
      permit the client to make informed decisions regarding the representation.
                                                                     (continued)
                                                                                  (continued)
                                            2
      1.5 (Fees),6 1.16 (Declining or Terminating Representation),7


(continued)
       The revised Rule 1.4 is now numbered Maryland Rule 19-301.4.
      6
          Rule 1.5 provided:

      (a) A lawyer shall not make an agreement for, charge, or collect an
      unreasonable fee or an unreasonable amount for expenses. The factors to be
      considered in determining the reasonableness of a fee include the following:
      (1) the time and labor required, the novelty and difficulty of the questions
      involved, and the skill requisite to perform the legal service properly;
      (2) the likelihood, if apparent to the client, that the acceptance of the
      particular employment will preclude other employment of the lawyer;
      (3) the fee customarily charged in the locality for similar legal services;
      (4) the amount involved and the results obtained;
      (5) the time limitations imposed by the client or by the circumstances;
      (6) the nature and length of the professional relationship with the client;
       (7) the experience, reputation, and ability of the lawyer or lawyers
      performing the services; and
      (8) whether the fee is fixed or contingent.

      (b) The scope of representation and the basis or rate of the fee and expenses
      for which the client will be responsible shall be communicated to the client,
      preferably in writing, before or within a reasonable time after commencing
      the representation, except when the lawyer will charge a regularly
      represented client on the same basis or rate. Any change in the basis or rate
      of the fee or expenses shall also be communicated to the client.

       The revised Rule 1.5 is now numbered Maryland Rule 19-301.5.
      7
          Rule 1.16(d) provided:

      (d) Upon termination of representation, a lawyer shall take steps to the extent
      reasonably practicable to protect a client’s interests, such as giving
      reasonable notice to the client, allowing time for employment of another
      lawyer, surrendering papers and property to which the client is entitled and
      refunding any advance payment of fee or expense that has not been earned
      or incurred. The lawyer may retain papers relating to the client to the extent
      permitted by other law.
                                                                      (continued)
                                                                                 (continued)
                                            3
3.1 (Meritorious Claims and Contentions),8 3.3 (Candor toward Tribunal),9 3.4 (Fairness

to Opposing Party and Counsel),10


(continued)
       The revised Rule 1.16 is now numbered as Maryland Rule 19-301.16.
       8
           Rule 3.1 provided:

       A lawyer shall not bring or defend a proceeding, or assert or controvert an
       issue therein, unless there is a basis for doing so that is not frivolous, which
       includes, for example, a good faith argument for an extension, modification
       or reversal of existing law. A lawyer may nevertheless so defend the
       proceeding as to require that every element of the moving party’s case be
       established.

       The revised Rule 3.1 is now numbered as Maryland Rule 19-303.1.
       9
           Rule 3.3(a) provided:

       (a) A lawyer shall not knowingly:

       (1) make a false statement of fact or law to a tribunal or fail to correct a false
       statement of material fact or law previously made to the tribunal by the lawyer;

       (2) fail to disclose a material fact to a tribunal when disclosure is necessary to avoid
       assisting a criminal or fraudulent act by the client;

       (3) fail to disclose to the tribunal legal authority in the controlling jurisdiction
       known to the lawyer to be directly adverse to the position of the client and not
       disclosed by an opposing counsel; or

       (4) offer evidence that the lawyer knows to be false. If a lawyer has offered material
       evidence and comes to know of its falsity, the lawyer shall take reasonable remedial
       measures.

                The revised Rule 3.3 is now numbered as Maryland Rule 19-303.3.
       10
         Rule 3.4(c) provided: A lawyer shall not: (c) knowingly disobey an obligation
under the rules of a tribunal except for an open refusal based on an assertion that no valid
                                                                              (continued)
                                                                                   (continued)
                                              4
8.1 (Bar Admission and Disciplinary Matters),11 and 8.4 (Misconduct).12

       In an Order dated July 25, 2017, we referred the matter to Judge Donna M.

Schaeffer of the Circuit Court for Anne Arundel County for a hearing, pursuant to




(continued)
       obligation exists[.]

                The revised Rule 3.4 is now numbered as Maryland Rule 19-303.4.
       11
            Rule 8.1 provided:

       An applicant for admission or reinstatement to the bar, or a lawyer in
       connection with a bar admission application or in connection with a
       disciplinary matter, shall not:

       (a) knowingly make a false statement of material fact; or

       (b) fail to disclose a fact necessary to correct a misapprehension known by
       the person to have arisen in the matter, or knowingly fail to respond to a
       lawful demand for information from an admissions or disciplinary authority,
       except that this Rule does not require disclosure of information otherwise
       protected by Rule 1.6.

                The revised Rule 8.1 is now numbered as Maryland Rule 19-308.1.
       12
            Rule 8.4, in pertinent part, provided:

       It is professional misconduct for a lawyer to:

       (a) violate or attempt to violate the Maryland Lawyers’ Rules of Professional
       Conduct, knowingly assist or induce another to do so, or do so through acts
       of another;

       (c) engage in conduct             involving   dishonesty,   fraud,   deceit     or
       misrepresentation;

       (d) engage in conduct that is prejudicial to the administration of justice[.]
                                                                        (continued)
                                                                                     (continued)
                                                5
Maryland Rule 19-727.13 Respondent was served with the Petition for Disciplinary or

Remedial Action, our Order, and the Writ of Summons on August 28, 2017, and he filed

a timely response.



      (continued)
               The revised Rule 8.4 is now numbered as Maryland Rule 19-308.4.
      13
           Rule 19-727 states:

      (a) Evidence and Procedure Generally. Except as otherwise provided by
      the Rules in this Chapter, the hearing of a disciplinary or remedial action is
      governed by the rules of evidence and procedure applicable to a non-jury
      trial in a civil action in a circuit court.
      (b) Certain Evidence Allowed. (1) Before the conclusion of the hearing,
      the judge may permit any complainant to testify, subject to cross-
      examination, regarding the effect of the alleged misconduct or incapacity.
       (2) The attorney may offer, or the judge may inquire regarding, evidence
      otherwise admissible of any remedial action undertaken by the attorney
      relevant to the allegations of misconduct or incapacity. Bar Counsel may
      respond to any evidence of remedial action.
      (c) Burdens of Proof. Bar Counsel has the burden of proving the
      averments of the petition by clear and convincing evidence. If the attorney
      asserts an affirmative defense or a matter of mitigation or extenuation, the
      attorney has the burden of proving the defense or matter by a
      preponderance of the evidence.
      (d) Findings and Conclusions. The judge shall prepare and file a written
      statement which shall contain: (1) findings of fact and conclusions of law as
      to each charge; (2) findings as to any remedial action taken by the attorney;
      and (3) findings as to any aggravating or mitigating circumstances that
      exist. Unless the time is extended by the Court of Appeals, the statement
      shall be filed with the clerk responsible for the record no later than 45 days
      after the conclusion of the hearing. The clerks shall mail a copy of the
      statement to each party.
      (e) Time for Completion. Unless extended by the Court of Appeals, the
      hearing shall be completed within 120 days after service on the attorney of
      the order entered under Rule 19-722.
      (f) Transcript. Bar Counsel shall cause a transcript of the hearing to be
      prepared and included in the record.
                                                                        (continued)
                                                                                (continued)
                                            6
       Judge Schaeffer held hearings on the matter on March 5 and 6, 2018. During the

hearings, Bar Counsel amended the Petition and withdrew her allegations of violations of

Rules 3.3 and 8.1 with regard to Conwell’s representation of Scott Olsen.

       Upon consideration of the Petition, Respondent’s Answer, exhibits, witness

testimony and arguments of counsel, Judge Schaeffer issued Findings of Fact and

Conclusions of Law. With respect to his representation of Julie Brewington, Judge

Schaeffer concluded that Conwell violated Rules 1.3, 1.4, and 8.4(a) and (d), but not

Rules 1.1, 1.2, 1.5, and 1.16. With respect to his representation of Gino DeSerio, Judge

Schaeffer concluded that Conwell violated Rules 1.1, 1.5, 3.3(a)(1), (a)(2), and (a)(4),

and 8.4(a) and (d), but not Rule 1.4. With respect to his representation of Dennis Olsen,

Judge Schaeffer concluded that Conwell violated Rules 3.1, 3.4(c), and 8.4(a), (c), and

(d).

       This Court “has original and complete jurisdiction over attorney discipline

proceedings in Maryland.” Attorney Grievance Comm’n v. Mixter, 441 Md. 416, 477,

109 A.3d 1, 38 (2015) (quoting Attorney Grievance Comm’n v. O’Leary, 433 Md. 2, 28,

69 A.3d 1121, 1136 (2013)). Upon review, we “accept the hearing judge’s findings of

fact as prima facie correct unless shown to be clearly erroneous.” Id. (quoting Attorney

Grievance Comm’n v. Fader, 431 Md. 395, 426, 66 A.3d 18, 36 (2013) (additional




(continued)
       (g) Transmittal of Record. Unless a different time is ordered by the Court
       of Appeals, the clerk shall transmit the record to the Court of Appeals
       within 15 days after the statement of findings and conclusions is filed.

                                             7
citation omitted)). This level of deference is warranted because the hearing judge is

better positioned than us “to assess the demeanor-based credibility of the witnesses.”

Attorney Grievance Comm’n v. Framm, 449 Md. 620, 643, 144 A.3d 827, 841 (2016)

(quoting Attorney Grievance Comm’n v. Tanko, 427 Md. 15, 27, 45 A.3d 281, 288

(2012)). The hearing judge, therefore, “is permitted to ‘pick and choose which evidence

to rely upon’ from a conflicting array when determining findings of fact.” Id. (alteration

omitted) (quoting Attorney Grievance Comm’n v. Guida, 391 Md. 33, 50, 891 A.2d 1085,

1095 (2006)).

       Neither party has filed exceptions to the hearing judge’s factual findings; thus, we

deem those factual findings established by clear and convincing evidence. Attorney

Grievance Comm’n v. Jacobs, 459 Md. 291, 309, 185 A.3d 132, 143 (2018) (citation

omitted). As to the hearing judge’s conclusions of law, when violations have been

sustained and exceptions have been filed, our consideration is de novo. Maryland Rule

19-741(b)(1).14

                              FACTUAL BACKGROUND

       Neither Bar Counsel nor Conwell filed exceptions to the hearing judge’s factual

findings. Accordingly, we treat those findings as established, Maryland Rule 19-

741(b)(2)(A),15 and paraphrase them for brevity.




       14
           Maryland Rule 19-741(b)(1) states: “The Court of Appeals shall review de novo
the circuit court judge’s conclusions of law.”
        15
           Maryland Rule 19-741(b)(2)(A) provides, “[i]f no exceptions are filed, the Court
may treat those findings of fact as established.”
                                             8
                          Representation of Julie Brewington

      Sometime in the spring of 2013, Julie Brewington filed a complaint with the

United States Equal Employment Opportunity Commission (“EEOC”) against her former

employer. In the summer of 2014, Ms. Brewington retained Conwell to represent her in

the EEOC matter, because he represented that he practiced employment law. Around

August 7, 2014, Ms. Brewington signed a retainer agreement with Conwell and gave him

a check for $2,500.00. The retainer agreement provided that Conwell would file a

complaint with the Maryland Commission on Civil Rights (“Maryland Commission”) and

represent her before that agency, in addition to the EEOC.

      The scope of Conwell’s employment, as set forth in the findings of fact, derived

from the retainer agreement and described by Ms. Brewington at the hearing was that,

Conwell

      “[would] provide legal advice and representation” in relation to Ms.
      Brewington’s employment dispute and rights with [employer].
      Respondent’s retainer agreement with Ms. Brewington provided for
      representation in relation to an anticipated Maryland Commission on Civil
      Rights [] action he proposed filing because, as Respondent testified, “I
      would not want to rely on a client’s pro se filing . . . I would come in and
      ordinarily file a new complaint. I normally file that with the [Maryland
      Commission].” The retainer agreement . . . indicated “[t]his is a first stage
      fixed fee representation agreement.”

      At the time Conwell was retained, Ms. Brewington did not know the status of her

prior pro se filing with the EEOC. Describing the EEOC as a “black hole,” Ms.

Brewington communicated to Conwell that “a year and a half” had elapsed since her

filing and that she was concerned that she may have missed certain deadlines. In



                                            9
response, Conwell informed Ms. Brewington that, “[i]f you filed with the EEOC, you

should just wait. They are a slow government organization.”

      Upon further investigation, Conwell learned that, “due to the passage of time

before he had been hired,” he would not be able to “file anything on new allegations

with” the Maryland Commission or EEOC. He communicated to Ms. Brewington that

they would need to rely on what she had filed, and based on his “knowledge of

employment law,” concluded that the statute of limitations had expired with regard to

filing with the Maryland Commission.

      Judge Schaeffer also found, in part, that,

      Respondent exchanged emails with Ms. Brewington during the
      representation in which he provided her legal advice about the significance
      of the [statutory filing deadlines] and provided her with legal advice
      explaining that because this time period had passed they needed to rely
      upon what she had previously filed. In sum, during the course of
      representing Ms. Brewington, Respondent and Ms. Brewington exchanged
      emails in which Respondent sought information from Ms. Brewington and
      provided her with legal advice. According to Ms. Brewington, “there were
      hundreds of emails” between her and the Respondent.

While Bar Counsel contended that Conwell failed to enter his appearance on behalf of

Ms. Brewington with the EEOC, Judge Schaeffer was unable to find that “to be the case

by clear and convincing evidence.” In so finding, Judge Schaeffer relied on an email

correspondence between Conwell and Ms. Brewington in which he sent the entry of

appearance to her for signature and email correspondence between Conwell and the

EEOC, in which the EEOC referred to Ms. Brewington as Conwell’s “client.”

      Judge Schaeffer further found that Conwell “advanced” Ms. Brewington’s “causes

and claims in some respects.” For example, Judge Schaeffer found that he “analyzed the

                                            10
facts and reached a legal conclusion” regarding whether Ms. Brewington could file new,

or amend previous, complaints with either the EEOC or Maryland Commission. She

further found that Conwell informed Ms. Brewington of her legal rights and “advised her

that her EEOC claim was still viable, that it had not been dismissed and that there was no

deadline preventing that claim from proceeding.” Judge Schaeffer also detailed other

steps Conwell took in the early period of his representation of Ms. Brewington, such as

exchanging emails with individuals from the EEOC, communicating with the EEOC

supervisor, and questioning Ms. Brewington’s former employer.

       Judge Schaeffer also found, however, “that after the initial few months of

representing Ms. Brewington, [Conwell’s] work on the case became sporadic and his

communications with his client erratic.” Ms. Brewington testified that she began to feel

neglected in her representation due to Conwell’s inconsistent replies to her emails and

lack of certainty when asked on the phone about the status of her case. Further, on May

31, 2015, June 3, 2015, and August 10, 2015, Ms. Brewington requested that Conwell

send her a copy of the letter he purportedly drafted to send to opposing counsel, but she

never received a copy of it; Judge Schaeffer, in fact, found there was “no evidence that

the Respondent ever drafted such a letter.” Judge Schaeffer also found that Conwell had

not communicated with opposing counsel until a year into his representation of Ms.

Brewington. While there may have been lapses in communication, Judge Schaeffer,

nevertheless, ultimately concluded that it was not proven that these lapses caused Ms.

Brewington to “miss any deadlines or lose any legal rights.”



                                            11
       Ms. Brewington ultimately terminated the representation. She sent Conwell a

certified letter, dated August 10, 2015, informing him, but the letter was later returned to

Ms. Brewington, as Conwell never signed for it. Twice, on August 20 and 25, 2015,

respectively, Ms. Brewington emailed Conwell informing him of her intent to terminate

the representation. In each communication, Ms. Brewington requested a refund of the

retainer fee she had paid Conwell. Conwell, however, refused and also failed to provide

Ms. Brewington an accounting or a copy of her client file.

       On September 14, 2015, Ms. Brewington filed a complaint with Bar Counsel.

Judge Schaeffer found that Conwell failed to respond to Bar Counsel’s request for a copy

of Ms. Brewington’s client file.

                       Representation of Gino and Gina DeSerio

       As to Conwell’s representation of the DeSerios, Judge Schaeffer, by clear and

convincing evidence, made the following factual findings.

       On July 24, 2014, Gino DeSerio, and his sister, Gina DeSerio, retained Conwell to

represent Mr. DeSerio in an action to modify a preexisting Child Custody Order between

Mr. DeSerio and his child’s mother, a Florida resident. On July 24, 2014, the DeSerios

met with Conwell and entered into a retainer agreement. The agreement stated that

Conwell would charge an hourly rate of $375.00 and that the DeSerios would pay a

$2,500.00 retainer fee, so that Conwell would represent Mr. DeSerio in his child custody

battle. In return, Conwell would “send [the DeSerios] periodic invoices setting forth the

amount of the fees.” The retainer agreement further specified:



                                             12
       In the event that a dispute arises regarding services (included but not
       limited to malpractice), fees or costs, you will notify our firm within thirty
       (30) days after the dispute arises. Should the dispute not be resolved, you
       agree to submit any such disputes to binding arbitration before a neutral
       arbitrator in the City of Annapolis, Maryland.

On July 28, 2014, August 26, 2014, August 27, 2014, and September 13, 2014, Conwell

submitted a series of filings on Mr. DeSerio’s behalf with the Circuit Court for Anne

Arundel County. Those filings included: an Emergency Petition to Modify and Change

Custody of Minor Child and Motion to Shorten Time; a Motion for Partial Summary

Judgment Re: Petition to Modify and Change Custody of Minor Child and a Request for

a Hearing; a Line Re: Docket Entry Describing a Petition for Contempt and []Objections

to the Master’s Report and Recommendation; Petitioner’s Notification of Withdrawal of

“Emergency” and Expedited Relief Motions; and a Line Re: Petitioner’s Motion for

Partial Summary Judgment. Judge Schaeffer, however, found that these filings “were not

supported by fact or law and failed to advance Mr. DeSerio’s case.” She further found

that the trial judge in the original case, in ruling on each filing, concluded that the issues

presented therein were either not ripe or otherwise not actionable.

       In September 2014, Ms. DeSerio received an invoice from Conwell reflecting an

outstanding balance of $11,560.00. Judge Schaeffer found the “majority of the fees

charged by Respondent were unreasonable, as the services he performed had little to no

value and failed to advance Mr. DeSerio’s case in any way whatsoever.” Judge Schaeffer

further found that, as evidenced by this invoice, Conwell had “failed to timely

communicate with the DeSerio[s] regarding the status of their retainer and escalating

fees.” Conwell and the DeSerios, however, subsequently, agreed that the DeSerios

                                              13
“would make monthly payments of $500 toward the outstanding balance[,]” of which

they made three of between September 26, 2014 and November 26, 2014, resulting in an

amount paid of $1,500 plus the retainer fee. Eventually, communication between

Conwell and the DeSerios deteriorated, and their legal relationship was eventually

terminated. Upon retaining new counsel, the DeSerios “obtained a modification of the

custody order” in Mr. DeSerio’s favor “within six months.”

       On March 20, 2015, Conwell filed a breach of contract action in the District Court

of Anne Arundel County against the DeSerios, alleging that they owed him $11,110.00 in

unpaid attorney’s fees. On May 3, 2015, the DeSerios filed a complaint with Bar

Counsel. Subsequently, on May 19, 2015, Conwell requested a jury trial in his collection

case against the DeSerios, but his request was denied, because his claim did not exceed

$15,000.16

       Conwell then filed an amended complaint on May 29, 2015, again in the District

Court, requesting a jury trial for the second time. The complaint was accompanied with

an invoice detailing “his fees and costs associated with collection efforts against” the

DeSerios. The alleged amount owed on the invoice was $16,533.50, thus exceeding the

$15,000 threshold for requesting a jury trial. On October 17, 2016, Conwell’s complaint




       16
          The District Court and Circuit Court possess concurrent jurisdiction over civil
matters, in tort or contract, where the amount in controversy exceeds $5,000, but is no
greater than $30,000, exclusive of interest, costs, and attorney’s fees. Md. Code (1974,
2013 Repl. Vol.), Section 4-402(d) of the Courts and Judicial Proceedings (“CJP”) Article.
To be eligible for a jury trial in the circuit court, the amount in controversy must exceed
$15,000, exclusive of attorney’s fees. CJP § 4-402(e).
                                             14
against the DeSerios was consensually dismissed, and Conwell refunded the DeSerios the

$4,000 they had paid him.

       In further deciphering this chain of events, Judge Schaeffer, finding a “review of

the May 29, 2015 Invoice helpful[,]” explained

       [a]s previously stated, the May 29, 2015 Invoice indicated that as of March
       20, 2015, the filing date of his Verified Complaint, the Respondent had
       billed 7.3 hours on his collection efforts against the DeSerios, not the 4.3
       hours alleged in the Respondent’s Verified Complaint or his Verified
       Complaint (First Amended) filed on April 14, 2015. According to the May
       29, 2015 Invoice, as of April 14, 2015 (the filing date of his Verified
       Complaint (First Amended)) Respondent had actually billed 11.4 hours on
       his collection efforts against the DeSerios.[17] Thus, Respondent billed 7.1
       hours between the filing of Respondent’s original Verified Complaint and
       the First Amended Complaint. In total, the May 29, 2015 Invoice reflected
       that Respondent’s firm billed 45 hours ($16,553.50) for the collection
       efforts on an $11,110.00 debt.[18]

Ultimately, Judge Schaeffer found the numbers reflected in Conwell’s invoice for 45

hours to be “greatly inflated and unreasonable.” She concluded her findings, as to the

representation of the DeSerios, stating

       [i]f Respondent was as busy as he advised Ms. Brewington he was on April
       9, 2015, he and his staff would likely not have had forty-five hours to
       expend on an $11,110.00 collection case. This court further finds that
       Respondent inflated the May 29th Invoice in an attempt to increase the
       amount in controversy to meet the requirements of a jury trial prayer, to
       recover unreasonable and unnecessary attorney’s fees and/or to gain
       negotiating leverage in collecting the alleged underlying debt under the
       terms of the retainer agreement.

       17
           Judge Schaeffer added in a footnote that this “discrepancy is likely due to an
unintentional oversight in amending his pleadings.”
       18
          In a footnote, Judge Schaeffer commented, “[i]nterestingly, much of the purported
work on the May 29, 2015 Invoice occurred during the same time frame Respondent
emailed Ms. Brewington telling her that ‘demands are not really appropriate for [her]
matter. We are a small firm that takes on big and difficult matters that consume our time….
But it means we have trial and many deadlines in matters that consume our time.’”
                                            15
                             Representation of Dennis Olsen

       In October 2011, Dennis Olsen retained Conwell to represent him in some real

estate matters. Mr. Olsen, upon conclusion of those real estate matters, retained Conwell

to represent him in a divorce proceeding against his wife; Mr. Olsen and his wife later

reconciled, however, and voluntarily dismissed the divorce complaint. Following “the

conclusion of these two representations,” Conwell posited that Mr. Olsen “owed [him] an

outstanding balance of approximately $37,580.00 for legal services.” Conwell filed an

attorney’s lien for that amount “on and against any settlement, judgment or award, and

against [Mr. Olsen’s] marital property in the [divorce matter.]” On November 4, 2014,

however, Mr. Olsen filed for bankruptcy in the United States Bankruptcy Court for the

Central District of California.19 The following day, Conwell informed Mr. Olsen of the

attorney’s lien he had recently filed against him.

       Mr. Olsen filed a list of creditors holding “unsecured nonpriority claims in his

bankruptcy case[,]” listing Conwell “as a debtor with a claim of $35,000.” In turn,

Conwell filed a Proof of Claim in the Bankruptcy Court, claiming Mr. Olsen owed his

firm a secured debt of $51,329.50. He additionally filed two motions in Maryland Circuit

Court in “an attempt to enforce his attorney’s lien.”20 On December 8, 2015, the Circuit

Court denied Conwell’s motions to enforce the liens. On January 7, 2016, as a result,

Conwell filed a Notice of Appeal with the Court of Special Appeals.


       19
         Case No. 6:14-bk-23600-MJ.
       20
         The liens were against a retirement account held by Olsen at Wells Fargo Advisors
Solutions and against Olsen’s disability insurance policy held by First Reliance Standard
Life Insurance Company.
                                             16
       Having previously closed Mr. Olsen’s bankruptcy matter, the Bankruptcy Court,

in 2016, reopened his case “for the purpose of allowing [Mr. Olsen] to file a Motion for

Contempt and Sanctions against [Conwell] for Violation of the Automatic Stay and

Discharge Injunction.” Conwell received notice of the motion. On April 6, 2016, Mr.

Olsen filed a “Motion for Order to Show Cause Why Scott Conwell, Esq. Should Not be

Held in Contempt for Violation of the Discharge Injunction in the Bankruptcy Court.”

Conwell received notice of the motion through the Bankruptcy Court’s electronic filing

system. Nearly contemporaneously, on April 8, 2016, the Court of Special Appeals

ordered Conwell “to provide transcripts to the Court in accordance with Maryland Rule

8-411 in furtherance of his appeal.”

       On April 14, 2016, the Bankruptcy Court ordered Conwell “to reply to Mr.

Olsen’s Motion to Show Cause no later than two weeks from the date of the Order and to

appear for a show cause hearing on May 24, 2016.”21 Again, Conwell received timely

electronic notice of this order, but failed to respond. Conwell also failed to appear at the

Show Cause hearing on May 24, 2016. As a result, at the hearing,

       [t]he Bankruptcy Court found that Respondent “got notice of the discharge
       and, therefore he clearly willfully violated the discharge injunction” by
       attempting to enforce his attorney’s liens in Maryland. The Bankruptcy
       Court [also] found [Conwell] in contempt and entered an Order so
       indicating . . . . The Bankruptcy Court further ordered that Respondent
       “cease and desist any and all actions related to the creation and/or
       enforcement of Attorney’s liens against [Mr. Olsen]’s assets, including the

       21
         The Show Cause Order specifically required Conwell “to appear . . . to show cause
why [the Bankruptcy Court] should not hold him in contempt for willful violation of the
discharge injunction under 11 U.S.C. Section 524(a)(2).” Pursuant to Local Bankruptcy
Rule 9020-1, Conwell was required to show cause “by filing a written explanation why
[he] should not be held in contempt and by appearing at the hearing.”
                                             17
       dismissal of the appeal.” The Bankruptcy Court ordered the Respondent to
       pay damages in the amount of $31,279.10 to Mr. Olsen plus $30,000 in
       punitive damages within thirty days of the signing of the Order, which
       occurred on September 12, 2016.

       On October 17, 2016, despite the Bankruptcy Court’s Order, Conwell filed a

Motion for Extension to File Appellant’s Brief in the Maryland Court of Special Appeals.

Conwell, however, “never filed his brief, and ultimately, on December 20, 2016[,]” his

appeal was dismissed “pursuant to Md. Rule 8-602(a)(7) for failure to file a brief or

record extract.”

       Judge Schaeffer concluded her findings of fact, with respect to the Olsen

representation, by stating, “Respondent admits he did not cease and desist any and all

actions related to the enforcement of his attorney’s lien against Mr. Olsen.”

                                 RULE VIOLATIONS

       We review recommended conclusions of law without deference to the hearing

judge. Attorney Grievance Comm’n v. Woolery, 456 Md. 483, 494 175 A.3d 129, 136

(2017). In the course of that review, we consider any exceptions filed by the parties.

                                  As to Ms. Brewington

       With respect to Conwell’s representation of Ms. Brewington, Judge Schaeffer,

after analyzing the facts described above, concluded that he violated Rules 1.3, 1.4, and

Rule 8.4(a) and (d), but not Rules 1.1, 1.2, 1.5, and 1.16.22 Bar Counsel took no


       22
         The hearing judge concluded that there was not clear and convincing evidence of
Rule 1.1 (Competence), 1.2 (Scope of Representation and Allocation of Authority between
Client and Lawyer), 1.5 (Fees), and 1.16 (Declining or Termination Representation)
violations with respect to Ms. Brewington’s complaint. Bar Counsel has not excepted to
those conclusions and we do not further consider them.
                                            18
exceptions to these conclusions. Conwell, however, excepted to Judge Schaeffer’s

conclusion that Rule 8.4(d) had been violated. In his “Exceptions and Recommendations

Concerning Disposition” filing, Conwell explicitly states that he “does not except to the

circuit court’s Rule 1.3 and 1.4” conclusions, and as such, we accept those Rule

violations as proven. Conwell specifically argues, however, that his “lack of diligence

and communication” cannot support a Rule 8.4(d) violation.

       Conwell excepts to Judge Schaeffer’s conclusion that he violated Rule 8.4(d)

when he failed to appropriately communicate with Ms. Brewington about the status of her

case and failed to diligently pursue her claims. Conwell posits that because Ms.

Brewington did not miss any deadlines or lose any legal rights as a result of his inaction,

Rule 1.3 and 1.4 violations, which do not prejudice the administration of justice or bring

the legal profession into disrepute, cannot support a Rule 8.4(d) violation.

       With respect to Rule 8.4(d), we have noted that:

       [An attorney’s] failure to promptly, completely and truthfully respond to
       Bar Counsel’s requests for information, to keep his client advised of the
       status of the representation and to diligently represent the complainant
       constitutes conduct which tends to bring the legal profession into disrepute
       and is therefore prejudicial to the administration of justice.

Attorney Grievance Comm’n v. Kirwan, 450 Md. 447, 462–63, 149 A.3d 561, 570 (2016)

(quoting Attorney Grievance Comm’n v. Brown, 426 Md. 298, 324–25, 44 A.3d 344, 360

(2012) (internal citation omitted)); see also Attorney Grievance Comm’n v. Rose, 391

Md. 101, 111, 892 A.2d 469, 475 (2006) (concluding that Rule 8.4(d) was violated where

attorney failed to keep client advised of the status of the representation and to diligently

represent client’s interests, conduct “which tends to bring the legal profession into

                                             19
disrepute and is therefore prejudicial to the administration of justice”). Furthermore,

while not every unnecessary delay or failure to carry out duties expeditiously violates the

rule prohibiting conduct prejudicial to the administration of justice, a “repeated failure to

communicate with clients (or others) that impairs the discharge of the attorney’s duties in

a case can violate [Rule 8.4(d)].” Attorney Grievance Comm’n v. Smith, 442 Md. 14, 31,

109 A.3d 1184, 1194 (2015). “An attorney may also violate [Rule 8.4(d)] when the

attorney’s conduct ‘reflects negatively on the legal profession and sets a bad example for

the public at large.’” Id. (quoting Attorney Grievance Comm’n v. Brady, 422 Md. 441,

460, 30 A.3d 902, 913 (2011) (internal citations omitted)).

       In Attorney Grievance Comm’n v. Barnett, 440 Md. 254, 102 A.3d 310 (2014), we

held that the Respondent, Barnett, violated Rule 8.4(d), based in part on his failure to

notify a client of scheduled hearing dates and to communicate with her for at least ten

months during the representation, conduct which also supported the conclusions that

Rules 1.3 and 1.4 had also been violated. 440 Md. at 268, 102 A.3d at 318. As such, we

found that “Barnett’s actions violated [the client’s] trust and her reasonable expectation

that Barnett would diligently and honestly represent her interests. Such misconduct

negatively impacts the public’s perception of the legal profession.” Id.; see also Attorney

Grievance Comm’n v. Bleecker, 414 Md. 147, 175, 994 A.2d 928, 944 (2010)

(concluding a Rule 8.4(d) violation where attorney failed to promptly notify client and

advise her to seek advice of independent counsel regarding a malpractice action, which

“seriously impair[ed] public confidence in the entire profession”).



                                             20
       Judge Schaeffer concluded that Conwell’s “conduct taken as a whole, in particular

his lack of initiative and his seeming disinterest in Ms. Brewington’s case after the initial

few months of representation, brings the legal profession into disrepute in violation of

Rule 8.4(d).” We agree that Conwell’s failure to respond to Ms. Brewington’s repeated

requests for information and his lack of diligence in her representation amounted to a

Rule 8.4(d) violation. Conwell’s failure to keep Ms. Brewington reasonably informed

about the status of her matter coupled with his failure to respond to her reasonable

requests for information provides a sufficient basis to overrule his exception, as the

“misconduct negatively impacts the public’s perception of the legal profession.” See

Barnett, 440 Md. at 268, 102 A.3d at 318.

       Conwell avers that, despite his lapses in communication and diligence, his conduct

was not prejudicial to the administration of justice, as Ms. Brewington did not miss any

deadlines or lose any legal rights due to his shortcomings. For support, Conwell relies on

Attorney Grievance Comm’n v. Rand, 411 Md. 83, 981 A.2d 1234 (2009). In that case,

we sustained Rand’s exception to a Rule 8.4(d) violation because, based on our de novo

review, Rand’s failure to timely return records, without any explanation to opposing

counsel, and the retention of the records in violation of an agreement between the parties

was not conduct prejudicial to the administration of justice. 411 Md. at 95, 981 A.2d at

1242. Rand is distinguishable from the instant case, however, because here Conwell’s

failure to inform Ms. Brewington about her case and his failure to respond to her repeated

requests for information as to the status of her case violated Rules 1.3 and 1.4, which

supports the 8.4(d) violation, according to our jurisprudence.

                                             21
       Accordingly, we agree with Judge Schaeffer’s conclusion and overrule Conwell’s

exception.

                                     As to the DeSerios

       With respect to Conwell’s representation of the DeSerios, Judge Schaeffer

concluded that Conwell violated Rules 1.1, 1.5, Rule 3.3(a)(1), (a)(2), and (a)(4), and

Rule 8.4(a) and (d), but not Rule 1.4. Bar Counsel excepts to the hearing court’s failure

to conclude a Rule 1.4 violation. Conwell excepts to the hearing court’s conclusion that

he violated Rules 1.1, 1.5, 3.3(a)(1), (a)(2), (a)(4) and 8.4(a) and (d).

       Bar Counsel excepts to Judge Schaeffer’s conclusion that Conwell did not violate

Rule 1.4. Bar Counsel posits that throughout his representation of the DeSerios, Conwell

failed to keep them apprised of their escalating legal fees, and as such, this failure to

communicate violated Rule 1.4. While Judge Schaeffer found that Conwell failed “to

promptly advise the DeSerios that their retainer had been exhausted and further work

would result in additional fees,” she was unable to conclude that Rule 1.4 was violated as

a result. Rule 1.4 requires that an attorney “keep a client reasonably informed about the

status of the matter.”

       With respect to the tenets of Rule 1.4 and what constitutes its violation, we

recently, in Attorney Grievance Comm’n v. Green, 441 Md. 80, 98–99, 105 A.3d 500,

511–12 (2014), stated that a failure to provide monthly invoices and to request a

replenishing retainer once the initial fee was expended, as required by the attorney’s fee

agreement, violated the rule. In that case, Green had allegedly spent 25 hours on the

telephone with his client. 441 Md. at 98, 105 A.3d at 511. Despite all that time on the

                                              22
telephone, however, Green’s client was not made aware that her initial $3,500 retainer

had been depleted. Id. at 98–99, 105 A.3d at 511. Green’s client only learned of the

depletion when she received a bill six months after the representation concluded, despite

her requests for agreed upon monthly invoices, requests in which Green responded to

“not worry about it.” Id. at 87, 99, 105 A.3d at 504, 511. In concluding that Green

violated Rule 1.4, we stated, that “Green’s failure to provide the invoices, request timely

the agreed upon replenishing retainer, or inform [his client] of the amount of time he was

expending on her representation did not provide [Green’s client] with the information

required to make informed decisions regarding continuance of the representation.” Id. at

99, 105 A.3d at 511–12. See also Attorney Grievance Comm’n v. Rand, 445 Md. 581,

627–30, 128 A.3d 107, 135–36 (2015) (concluding a Rule 1.4 violation where attorney

failed to provide his client with periodic invoices about his fees and also failed to request

replenishment of his retainer, both required by the fee agreement, and where attorney

failed to provide client with invoice after several requests asking for such). In each of

these cases, the retainer agreement specified that the client would periodically receive

invoices with an accounting of the fees paid and the client requested information about

the escalating fee; in the present case neither condition was met. Accordingly, we

overrule Bar Counsel’s exception.

       Conwell initially excepts to the hearing judge’s conclusion that he violated Rule

1.1 when he filed numerous pleadings with the circuit court that “were improper, without

legal purpose and failed to advance the goals of Mr. DeSerio in any meaningful way.” In

so concluding, Judge Schaeffer found that because Conwell failed to make proper filings

                                             23
in the DeSerio matter, he demonstrated “a lack of appropriate preparation and

thoroughness necessary to provide competent representation.”

       Conwell does not specifically contest the inappropriateness of these filings but he

does contend that he did not violate Rule 1.1, because he posits that Rule 1.1 requires that

an attorney must fail to make a required filing. He also contends there was no Rule 1.1

violation because the filings did not prejudice Mr. DeSerio’s interests in the case; he was

not sanctioned by any judicial entity; the pleadings were not rejected or deemed

frivolous; and they did advance Mr. DeSerio’s case by building a record for future

proceedings and securing a hearing. These arguments, however, do not shield Conwell

from a Rule 1.1 violation.

       Rule 1.1 “requires an attorney to provide competent representation to his/her client

by applying the appropriate knowledge, skill, thoroughness, and preparation to the

client’s issues.” Attorney Grievance Comm’n v. Shakir, 427 Md. 197, 205, 46 A.3d 1162,

1167 (2012). “Evidence of a failure to apply the requisite thoroughness and/or

preparation in representing a client is sufficient alone to support a violation of Rule 1.1.”

Attorney Grievance Comm’n v. McCulloch, 404 Md. 388, 398, 946 A.2d 1009, 1015

(2008) (quoting Guida, 391 Md. at 54, 891 A.2d at 1097). See also Attorney Grievance

Comm’n v. Blair, 440 Md. 387, 401–02, 102 A.3d 786, 793–94 (2014) (concluding a

Rule 1.1 violation where attorney filed a motion to vacate on behalf of client that failed to

contain a certificate of service and was filed without the requisite attorney appearance

fee; attorney did not correct the deficiency when asked and, thereafter, abandoned

representation).

                                             24
       The filing of “a motion or pleading that ultimately proves to be unsuccessful or

even lack merit is not per se a violation of Rule 1.1.” Attorney Grievance Comm’n v.

Dyer & Gray, 453 Md. 585, 661, 162 A.3d 970, 1014, cert. denied, 138 S. Ct. 508

(2017). As we have previously held, however, on several occasions, a Rule 1.1 violation

may occur when an unmeritorious claim in a pleading—a pleading that has been filed—

adversely affects a client’s cause. See Attorney Grievance Comm’n v. Haley, 443 Md.

657, 668, 118 A.3d 816, 822 (2015) (concluding that attorney violated Rule 1.1 by

“includ[ing] a certificate of service with an incorrect address for [the client]’s ex-wife”

and “fail[ing] to include with [a] motion a domestic case information report”); Attorney

Grievance Comm’n v. Kreamer, 404 Md. 282, 309, 946 A.3d 500, 516 (2008)

(concluding that attorney violated Rule 1.1 by demonstrating an “abject failure to

understand and comprehend how to calculate child support,” despite holding herself out

to be a family law practitioner).

       Here, the pleadings filed by Conwell on Mr. DeSerio’s behalf demonstrated

Conwell’s failure to apply the requisite thoroughness and preparation to properly

represent the DeSerios, were unnecessary, lacked merit and prejudiced Mr. DeSerio’s

case by not furthering his cause of action, thereby violating Rule 1.1. Accordingly, we

overrule Conwell’s exception and conclude that he did violate Rule 1.1.

       Conwell next excepts to Judge Schaeffer’s conclusion that he violated Rule 1.5,

which prohibits an attorney from making “an agreement for, charg[ing], or collect[ing] an

unreasonable fee or an unreasonable amount for expenses[,]” with regard to the DeSerio

matter, “for the reasons discussed in relation to Rules 1.1 and 1.4.” Judge Schaeffer’s

                                             25
conclusion was based on her finding that, while “the retainer fee charged prior to the

emergency hearing was not unreasonable, Respondent’s fees became unreasonable after

the hearing on August 13, 2014 when Respondent began filing improper and frivolous

motions which failed to advance the interests of his client.” In so concluding, Judge

Schaeffer relied on Attorney Grievance Comm’n v. Garrett, 427 Md. 209, 46 A.3d 1169

(2012) and Attorney Grievance Comm’n v. Patterson, 421 Md. 708, 28 A.3d 1196

(2011).

       “The reasonableness of a fee is not measured solely by examining its value at the

outset of representation; indeed an otherwise-reasonable fee can become unreasonable if

the lawyer fails to earn it.” Garrett, 427 Md. at 224, 46 A.3d at 1178 (citation omitted).

In Garrett, we held that the Respondent, Garrett, had violated Rule 1.5 with regard to his

representation of several clients for failure to earn his legal fees as charged, yet keeping

them nonetheless. Id. at 224–25, 46 A.3d at 1178. Garrett had failed to further the cases

of his clients by not appearing at a hearing on behalf of a client in a divorce proceeding,

learning that the matter of representation was settled shortly after being retained yet

failing to refund unearned fees, and overall, failing to pursue the interests of his clients.

Id. at 218–19, 46 A.3d at 1174–75. We concluded that each fee collected by Garrett

“became unreasonable when [he] failed to take any meaningful steps in pursuit of his

clients’ objectives.” Id. at 224–25, 46 A.3d at 1178.

       Similarly, in Patterson, supra, 421 Md. at 732, 28 A.3d at 1210, we held that an

otherwise reasonable fee became unreasonable due to the Respondent’s lack of

competence and diligence in representing the client. We grounded this rule violation, as

                                              26
the hearing judge did, “on the quality of representation provided and the lack of any

meaningful result obtained[,]” because Patterson had failed to prepare. Id. We also

noted that it did not matter, as Patterson argued, that he obtained “the proper result” at the

hearing. Id.

       Contrary to Conwell’s contention, our jurisprudence supports Judge Schaeffer’s

analysis that his fees became unreasonable when he began filing frivolous motions which

failed to advance the interests of Mr. DeSerio.

       Conwell contends, however, that he did not violate Rule 1.5 because he did submit

some pleadings rather than none, as in Garrett and Patterson. He also argues that the

factors enumerated for a violation of Rule 1.5 were not met here. Although, it is true that

Garrett and Patterson did nothing to further their clients’ cases, the dispositive fact is that

their cases were not furthered, not the quality of the action taken or pleadings filed. With

respect to the 1.5 factors, Conwell contends that a hearing was set in for his client, as a

result of the pleadings filed; the hearing, however, did not further Mr. DeSerio’s case.

       Conwell next excepts to Judge Schaeffer’s conclusion that he violated Rules

3.3(a)(1), (a)(2), and (a)(4) by offering an inflated invoice to the District Court. She

specifically based this conclusion on the finding that the invoice dated May 29, 2015,

which reflected 45 additional hours billed for collection efforts on an $11,110 debt, was

false. Judge Schaeffer further found that this offer was made, “at least in part, in an

attempt to increase the amount in controversy in order to meet the requirements for a jury

trial prayer, to collect unearned collection fees under the retainer agreement and/or to

gain negotiating leverage in settling the underlying claim.” Conwell, nonetheless,

                                              27
maintains that he did not inflate the May 29, 2015 time record or make any false entry

anywhere on that document.

       Rule 3.3(a) prohibits an attorney from making a false statement of fact to a court,

or when one is made, failing to correct it. See, e.g., Attorney Grievance Comm’n v.

Gordon, 413 Md. 46, 58, 991 A.2d 51, 58 (2010) (concluding that attorney violated Rule

3.3(a) for replacing a signature page signed by client, in a breach of contract case, where

signature was a “material issue in the litigation” and Respondent represented to court that

signature page was original). In Attorney Grievance Comm’n v. Joseph, 422 Md. 670,

699, 31 A.3d 137, 154 (2011), cert. denied, 566 U.S. 907 (2012), we held that an

attorney’s conduct in traveling to California with the intent to reside there and attempting

to practice law in that state by intentionally misrepresenting his residency status in

Maryland on his applications for pro hac vice admissions in California state and federal

courts, violated Rule 3.3. In Attorney Grievance Comm’n v. Peters-Hamlin, 447 Md.

520, 539–40, 136 A.3d 374, 385 (2016), we also held that an attorney violated Rule 3.3

when she instructed a new associate at her law firm to “mark-up” deposition transcripts,

in an intentional effort to transform them into attorney work product.

       Here, it was similarly impermissible for Conwell to represent to the Circuit Court

that he had expended 45 additional hours to collect $11,560.00, accruing an additional

amount of $16,553.50, which Judge Schaeffer determined was made in bad faith for ill-

motivated purposes, as well as impermissible to bill the DeSerios for Conwell’s work in

defending against the DeSerios’ counterclaim. Accordingly, we overrule Conwell’s



                                             28
exception and conclude that he violated Rule 3.3(a) when he dishonestly presented an

inflated invoice to the district court for self-serving purposes.

       Conwell, again, next excepts to Judge Schaeffer’s conclusion that he violated

Rules 8.4(a) and (d) with respect to his representation of the DeSerios. She found that

Conwell’s “conduct was likely to impair public confidence in the legal profession and

engender disrespect for the court. It was, therefore, prejudicial to the administration of

justice.”

       Conwell’s violations of Rules 1.1, 1.5, and 3.3 support a violation of Rule 8.4(a)

as well as Rule 8.4(d), because his acts of inflating the invoices were conduct that

impaired public confidence in the legal profession.

                                      As to Mr. Olsen

       With respect to Conwell’s representation of Mr. Olsen, Judge Schaeffer, after

analyzing the facts described above, found that Conwell violated Rules 3.1, 3.4(c), and

8.4(a), (c), and (d). Conwell excepts to all of Judge Schaeffer’s conclusions.

       Conwell first excepts to Judge Schaeffer’s conclusion that he violated Rule 3.1

when he failed “to dismiss his appeal filed in the Court of Special Appeals after receiving

notice of the Bankruptcy Court’s Order.” Judge Schaeffer had found, however, that after

receiving the Bankruptcy Court order instructing him to cease and desist, Conwell

requested an extension of time to file a brief with the Court of Special Appeals, which

“directly contravened the Bankruptcy Court’s Order.” As she found, Conwell “lacked a

basis to continue the appeal and should have dismissed it” after receiving the cease-and-



                                              29
desist and contempt orders from the Bankruptcy Court regarding his enforcement action

for attorney’s fees.

       Conwell, however, contends that he did not violate Rule 3.1, which prohibits an

attorney from bringing a proceeding or asserting an issue, “unless there is a basis for

doing so that is not frivolous,” because he was under no obligation to affirmatively move

to dismiss his appeal, as the rule only “involves prohibitions on lawyers bringing or

defending ‘meritorious claims or contentions.’” In support of this position, Conwell

argues that neither the language nor case law of the rule establishes any affirmative duty

to act in order to avoid a Rule 3.1 violation. Conwell further avers that by failing to cite

any authority for such a proposition, Judge Schaeffer’s conclusion was not supported by

clear and convincing evidence.

       Rule 3.1 can be violated when an attorney utilizes a legal process “merely [as] a

device to apply pressure to the other part[y]” in “an effort to extract legal fees by any

means.” Attorney Grievance Comm’n v. Powers, 454 Md. 79, 105, 164 A.3d 138, 153

(2017) (citing Attorney Grievance Comm’n v. Gisriel, 409 Md. 331, 356, 974 A.2d 331,

346 (2009)). In Powers, we found that an attorney’s conduct violated Rule 3.1 when he

filed suit against his former client and a third party in a federal court that lacked

jurisdiction over the defendants, simply as a method to compel the payment of fees. Id.

There, the Respondent “knew or should have known that the federal court lacked

personal and subject matter jurisdiction over [the parties,]” but chose to pursue the

frivolous action nonetheless. Id. at 105–06, 164 A.3d at 153. Here, too, Conwell knew



                                              30
or should have known that the Bankruptcy Court’s Order precluded him from advancing

his Maryland appeal, but acted to perfect the appeal, nonetheless.

       Conwell further violated Rule 3.1 when he filed an extension of time to file a brief

with the Court of Special Appeals when he had already been found in contempt by the

Bankruptcy Court. As in Powers, Conwell, knowing that any chance of recovering his

attorney’s fee in the Bankruptcy Court was impossible, chose to try to do an end run and

initiated collection efforts in Maryland in derogation of Bankruptcy Court Rules.

Accordingly, we overrule Conwell’s exception and conclude that he violated Rule 3.1.

       Conwell next excepts to Judge Schaeffer’s conclusion that he violated Rule 3.4(c)

when he failed to respond to the Bankruptcy Court’s Show Cause Order, failed to appear

for the Show Cause hearing, failed to communicate that he would not attend the Show

Cause hearing, and failed to obey the Bankruptcy Court’s cease-and-desist order.

Conwell, as Judge Schaeffer found, had an obligation to respond to the Bankruptcy Court

because he purposely availed himself of the privileges of that court and failed to openly

refute that any obligation existed.

       Conwell contends he did not violate Rule 3.4(c), because the Show Cause Order

did not create an obligation for him to appear in the Bankruptcy Court, but simply served

to provide him an opportunity to be heard and present evidence, if he had any, which he

alleges he did not. Conwell, additionally, avers that the case law surrounding Rule 3.4

stands for the proposition that violations occur when an attorney fails to act on behalf of a

client, whereas he was a creditor, not an attorney, here. Conwell further contends that

had the Show Cause Order created a Rule 3.4(c) obligation, the Bankruptcy Court would

                                             31
have found him in violation of it or would have compelled his appearance via body

attachment, subpoena, warrant, or otherwise. Conwell next posits that even if he is

incorrect and the Show Cause Order did create a Rule 3.4 obligation, a violation would,

nonetheless, not exist, because the rule requires that an attorney “knowingly” disobey an

obligation to appear, and he operated under the belief that, based on his understanding of

the federal court’s procedure, no obligation existed. Conwell, lastly, avers that the circuit

court failed to properly consider his evidence that the Show Cause Order did not create a

Rule 3.4 obligation, instead, the hearing judge “only addressed questions concerning

service of process.” Conwell’s contentions are without merit.

       Rule 3.4(c) prohibits an attorney from “knowingly disobey[ing] an obligation

under the rules of a tribunal except for an open refusal based on an assertion that no valid

obligation existed.” In Attorney Grievance Comm’n v. Byrd,23 we agreed with the

hearing judge that Byrd violated Rule 3.4(c) when he “contravened the bankruptcy

court’s order of September 15, 2004, after already having been found in contempt for

violating the order of December 18, 2002 requiring him to allow access to [his]

property,” for resale purposes. 408 Md. 449, 469, 970 A.2d 870, 881 (2009). We further

agreed with the hearing judge’s conclusion that Byrd also violated Rule 3.4(c) by failing

to vacate the property by the date so ordered. Id. at 482, 970 A.2d at 889 (noting that

“we will not ‘go behind’ the bankruptcy court’s finding of contempt or the United States



       23
         In Byrd, in Respondent’s personal bankruptcy action, he initially filed for Chapter
7 liquidation, but later converted it to Chapter 11 reorganization. Attorney Grievance
Comm’n v. Byrd, 408 Md. 449, 461, 970 A.2d 870, 877 (2009).
                                             32
District Court’s decision upholding that finding. . . . We therefore accept the [hearing

judge’s] findings concerning those rulings.”)

       Local Bankruptcy Rule (“LBR”) 9020-1, Order to Show Cause by Appearing and

Filing Written Explanation Why Party Should Not Be Held in Contempt, of the United

States Bankruptcy Court for the Central District of California provides that, “[c]ause

must be shown by filing a written explanation why the party should not be held in

contempt and by appearing at the hearing.” The Bankruptcy Court’s Order, dated April

14, 2016, in no uncertain terms, ordered Conwell to appear before it “to show cause why

[it] should not hold him in contempt for willful violation of the discharge injunction[.]”

Although, LBR 9020-1 does provide that a party must show cause by filing a written

explanation if there is an explanation, not only to provide an explanation if he had one.

Conwell did not file a written explanation and failed to appear at the May 24, 2016

hearing, so that the Bankruptcy Court judge found Conwell in contempt and ordered him

to pay punitive damages, in addition to Mr. Olsen’s attorney’s fees. We, thus, conclude

that an obligation to appear arose from the Bankruptcy Court’s Order and Conwell’s

failure to comply with that court’s order served as the basis for a Rule 3.4(c) violation.

       Conwell, lastly, with regard to his representation of Mr. Olsen, excepts to Judge

Schaeffer’s conclusion that he violated Rule 8.4.24 Rule 8.4(a) provides, that it is

professional misconduct for an attorney to “violate . . . the Maryland Attorney’s Rules of

Professional Conduct[.]” Rule 8.4(c) states that it is professional misconduct for an


       24
          Specifically, Judge Schaeffer concluded that Conwell violated Subsections (a),
(c), and (d) of Rule 8.4.
                                             33
attorney to “engage in conduct involving dishonesty, fraud, deceit or misrepresentation.”

Rule 8.4(d) provides that it is professional misconduct for an attorney to “engage in

conduct that is prejudicial to the administration of justice.” Conwell contends he did not

violate Rules 8.4(a), (b), or (d) because he did not violate any other rules in his

representation of Mr. Olsen. We, however, having overruled Conwell’s exceptions, agree

with judge Schaeffer that Conwell violated Rule 8.4(a), (c), and (d) in his representation

of Mr. Olsen. Specifically, Conwell engaged in conduct involving dishonesty that was

prejudicial to the administration of justice when he pursued his collection action against

Mr. Olsen in derogation of the bankruptcy order. Accordingly, we overrule his

exception.

                                        SANCTION

       Bar Counsel recommends disbarment in the present matter. Conwell argues that

his rule violations can be appropriately addressed by reprimand or another lesser

sanction, combined with changes to law office management practice, without terminating

his ability to practice law.

       The purpose of “‘attorney discipline is protection of the public, rather than

punishment’ of the errant attorney.” Attorney Grievance Comm’n v. Hodes, 441 Md.

136, 205, 105 A.3d 533, 574 (2014) (quoting Attorney Grievance Comm’n v. Coppola,

419 Md. 370, 404, 19 A.3d 431, 251 (2011) (further citation omitted)). The public is

protected by attorney sanctions because they demonstrate “to members of the legal

profession the type of conduct which will not be tolerated.” Attorney Grievance Comm’n

v. Gallagher, 371 Md. 673, 714, 810 A.2d 996, 1020 (2002) (citation omitted). In

                                              34
crafting a sanction, our task is to “evaluate each attorney grievance matter on its own

merits, considering the particular facts and circumstances in order to determine an

appropriate sanction.” Hodes, 441 Md. at 205–06, 105 A.3d at 574. To do so, we often

consider various aggravating factors found in Standard 9.22 of the American Bar

Association for Imposing Lawyer Sanctions when imposing discipline, which are:

   (a) prior disciplinary offenses;

   (b) dishonest or selfish motive;

   (c) a pattern of misconduct;

   (d) multiple offenses;

   (e) bad faith obstruction of the disciplinary proceeding by intentionally failing to
       comply with rules or orders of disciplinary agency;

   (f) submission of false evidence, false statements, or other deceptive practices during
       the disciplinary process;

   (g) refusal to acknowledge wrongful nature of conduct;

   (h) vulnerability of victim;

   (i) substantial experience in the practice of law;

   (j) indifference to making restitution;

   (k) illegal conduct, including that involving the use of controlled substances.

Standard 9.22 of the American Bar Association Standards for Imposing Lawyer

Sanctions (1992).

       We also consider mitigation and will evaluate the existence of the following

factors:



                                             35
        absence of a prior disciplinary record; absence of a dishonest or selfish
        motive; personal or emotional problems; timely good faith efforts to make
        restitution or to rectify consequences of misconduct; full and free disclosure
        to disciplinary board or cooperative attitude toward proceedings;
        inexperience in the practice of law; character or reputation; physical or
        mental disability of impairment; delay in disciplinary proceedings; interim
        rehabilitation; imposition of other penalties or sanctions; remorse; and
        finally, remoteness of prior offenses.

Coppola, 419 Md. at 407, 19 A.3d at 453 (quoting Gordon, 413 Md. at 63, 991 A.2d a 61

(further citation omitted)). The hearing judge, although not crafting a sanction, addresses

aggravating and mitigating factors and includes findings relevant to them. See Attorney

Grievance Comm’n v. Ucheomumu, Misc. AG No. 58, 2018 WL 6005211, at *38–39

(Md. Nov. 16, 2018).

        With respect to aggravation, Judge Schaeffer found several 9.22 factors relevant to

the present case, those being: (a) prior disciplinary offenses, (b) dishonest or selfish

motive, (c) a pattern of misconduct, (d) multiple offenses, (e) bad faith obstruction of the

disciplinary proceeding by intentionally failing to comply with rules or orders of the

disciplinary agency, (g) refusal to acknowledge wrongful nature of conduct, (i)

substantial experience in the practice of law, and (j) indifference to making restitution.

Conwell excepts to Judge Schaeffer’s findings as to the presence of aggravating factors

(b), (c), and (e), but not to (a), (d), (g), (i), or (j).

        As to aggravating factor (a), “prior disciplinary offenses”, we note that on June 13,

2012, Conwell received a reprimand from the Attorney Grievance Commission based

upon a violation of Rule 3.3(a)(1) for filing an affidavit which contained inaccurate

statements concerning a bankruptcy filing. See Attorney Grievance Comm’n v.


                                                   36
Whitehead, 405 Md. 240, 263, 950 A.2d 798, 812 (2008) (noting that aggravating factor

(a) was implicated where Respondent had a prior disciplinary offense).

       As to aggravating factor (d), “multiple offenses”, because we have sustained Judge

Schaeffer’s conclusions of multiple rule violations, this factor weighs in favor of a more

severe sanction. See Mixter, 441 Md. at 530, 109 A.3d at 60–70 (stating that “Factor (d) .

. . is implicated when an attorney violates multiple disciplinary rules.”).

       As to factor (g), “refusal to acknowledge wrongful nature of conduct”, we

conclude that because Conwell failed to acknowledge any obligation existed to answer

the Bankruptcy Court’s Show Cause Order, this factor is implicated.

       As to factor (i), “substantial experience in the practice of law”, we note that

Conwell has practiced law for over eighteen years, and thus, has substantial experience in

the practice of law.

       Finally, as to factor (j), “indifference to making restitution”, we conclude that it is

implicated because Conwell has displayed an indifference to making restitution in the

form of paying Mr. Olsen attorney’s fees and punitive damages as ordered by the

California Bankruptcy Court. See Bleecker, 414 Md. at 178, 994 A.2d at 946.

       Since the hearings before Judge Schaeffer, however, Conwell offered to expand

the record with a Notice of Settlement, entered in the Bankruptcy Court, dated September

12, 2018, which provides that the “parties agree the obligation has been satisfied in

full[,]” with regard to the sanctions imposed against him by that court. Although it is

laudatory that the obligation imposed by the Bankruptcy Court has been satisfied, it was

not satisfied until after the Circuit Court hearings had been complete, in which the

                                              37
findings of disregard had been made. See Attorney Grievance Comm’n v. Brisbon, 422

Md. 625, 637, 31 A.3d 110, 117 (2011) (noting that a Respondent’s post hoc decision to

disguise prior misconduct cannot serve as mitigation).

       Conwell additionally excepts to Judge Schaeffer’s finding that he demonstrated a

dishonest motive (factor (b)) and pattern of misconduct (factor (c)) through his attempts

to collect fees involving the DeSerio and Olsen matters, based upon his earlier

exceptions.25 Conwell’s contention fails, however, because we have overruled his

exceptions to Judge Schaeffer’s conclusions of law in the DeSerio and Olsen fee

collection cases.

       Factor (b), “dishonest or selfish motive”, is implicated here because Conwell

demonstrated both a dishonest and selfish motive when he submitted the inflated invoice

in the DeSerio case and continued to pursue Mr. Olsen for fees uncollected in Maryland

courts, despite being ordered to cease-and-desist by the California Bankruptcy Court.

Conwell changed his first invoice to the DeSerios from $11,110 to $16,553.50 between

filing his original Verified Complaint and the First Amended Verified Complaint. In so

doing, Conwell misrepresented the legal work he contributed to the DeSerios’ cause of

action so as to increase a potential award and to satisfy the requirements for a jury trial.

He also pursued his attorney’s liens against Mr. Olsen knowing he was not entitled to.

See Hodes, 441 Md. at 207, 105 A.3d at 575 (noting that aggravating factor (b) was



       25
          In Conwell’s “Exceptions and Recommendations Concerning Disposition,” he
grouped      factors    (b),     “dishonest     or selfish motive,”   and      (c),
a pattern of misconduct” into a single exception.
                                              38
present when attorney-trustee engaged in self-dealing transaction by removing $270,000

from a trust account so he could pay personal debts).

       As Judge Schaeffer found, factor (c), “a pattern of misconduct”, is implicated. “A

pattern of misconduct is formed by a series of acts, even if that series of acts is performed

to achieve a single goal.” Id. Conwell engaged in a pattern of misconduct when he failed

to keep the DeSerios apprised of their mounting legal fees, presented the district court

with an inflated invoice for the purpose of securing an unreasonable payment, attempted

to enforce an attorney’s lien against Mr. Olsen despite being ordered not to by a

bankruptcy court, and disobeyed a contempt order by actively pursuing an appeal in the

Maryland collection action. These actions form a clear pattern of misconduct. See

Coppola, supra, 419 Md. at 406, 19 A.3d at 452–53, in which we found a pattern of

misconduct where the Respondent encouraged the forgery of a signature on an estate plan

document, notarized a falsely executed and initialed will, notarized a falsely executed

trust, and a number of other acts, with one end state in mind. Accordingly, we overrule

Conwell’s exception and conclude that the aggravating factors of “dishonest or selfish

motive” and “pattern of misconduct” were implicated by his actions.

       Conwell also excepts to Judge Schaeffer’s finding that he, in bad faith, obstructed

the disciplinary proceedings against him, factor (e), based on the admission that “he

failed to respond to Bar Counsel’s request for a copy of his client file in the Brewington

matter.” Conwell contends that a finding of bad faith obstruction can only be made

where there has been several failures to respond over a period of time, not one.



                                             39
       Conwell also avers that he fully and voluntarily cooperated with Bar Counsel

throughout the investigation into the allegations of misconduct against him, including all

discovery requests. Conwell further contends that he voluntarily agreed to attend several

legal education trainings as a result of these proceedings. In so doing, Conwell relies on

Attorney Grievance Comm’n v. Allenbaugh, 450 Md. 250, 148 A.3d 300 (2016); Attorney

Grievance Comm’n v. Van Nelson, 425 Md. 344, 40 A.3d 1039 (2012); Attorney

Grievance Comm’n v. Bleecker, 414 Md. 147, 994 A.2d 928 (2010). While the cases

Conwell relies on all involved more than one failure to fully cooperate with Bar

Counsel’s requests pursuant to an investigation, we have not required that an attorney

repeatedly ignore or obstruct Bar Counsel’s requests pursuant to an investigation for this

aggravating factor to be implicated.26 Accordingly, we overrule Conwell’s exception and

find that this aggravating factor was implicated by Conwell’s noncompliance with Bar

Counsel’s request for Ms. Brewington’s client file. We, therefore, overrule all of

Conwell’s exceptions with regard to the findings of aggravation.



       26
         The cases upon which Conwell relies also involve a Rule 8.1 violation, which was
originally alleged in the instant case, but withdrawn by Bar Counsel before the Circuit
Court hearings. We, however, have also not held that an attorney must violate Rule 8.1 in
order for aggravating factor (e) to be implicated. See Attorney Grievance Comm’n v.
Shuler, 443 Md. 494, 509, 117 A.3d 38, 47 (2015) (sustaining a finding of bad faith
obstruction in attorney disciplinary proceedings where attorney “intentionally fail[ed] to
comply with the hearing judge’s orders to respond to the motion to compel and to provide
discovery materials[,]” with no attendant Rule 8.1 violation); see also Attorney Grievance
Comm’n v. Harris, 403 Md. 142, 153, 939 A.2d 732, 744–45 (2008) (sustaining a Rule 8.1
violation where attorney provided false explanation to Bar Counsel that he titled a fund,
which he held with another as tenants in common, in his own name in order to hold the
account in a “self imposed trust,” but did not find that aggravating factor (e) was
implicated).
                                            40
       Judge Schaeffer also determined that “the allegations [against Conwell] are

mitigated by the fact that Mr. DeSerio was provided a complete refund.” Judge Schaeffer

further found that portions of Conwell’s representation of Ms. Brewington, the DeSerios,

and Mr. Olsen, coincided with Conwell’s wife’s pregnancy, which culminated in birth on

August 24, 2015. Relevant to Conwell’s wife’s pregnancy, Judge Schaeffer further found

that his wife did not have medical insurance and experienced “some pretty bad

complications” during this period of time. Conwell, therefore, “expended considerable

time during the pregnancy attempting to secure a doctor and insurance, which also

involved ‘financial strain.’”27

       In the present case, the severity of the sanction is dependent on, among other

things, the Rule 8.4(d) violations with regard to Conwell’s representations of Ms.

Brewington, the DeSerios, and Mr. Olsen, as well as the finding that Conwell acted with

“dishonest or selfish motive.” Rule 8.4(d), which requires a finding that an attorney

engaged in conduct prejudicial to the administration of justice, is based upon, here,

Conwell acting dishonestly, with selfish motive and without regard to the impact of his

actions on the profession. In similar circumstances, we have imposed the sanction of

disbarment.

       “Absent compelling extenuating circumstances justifying a lesser sanction,

intentional dishonest conduct by a lawyer will result in disbarment.” Attorney Grievance



       27
          Judge Schaeffer also found that with regard to the representation of the DeSerios,
the rule violation allegations “are mitigated by the fact that Mr. DeSerio was provided a
complete refund.”
                                            41
Comm’n v. Sacks, 458 Md. 461, 518, 183 A.3d 86, 119 (2018) (quoting Attorney

Grievance Comm’n v. Thomas, 445 Md. 379, 402, 127 A.3d 562, 576 (2015) (cleaned

up)); see also Ucheomumu, Misc. AG No. 58, 2018 WL 6005211, at *43. “Unlike

matters relating to competence, diligence and the like, intentional dishonest conduct is

closely entwined with the most important matters of a basic character to such a degree as

to make intentional dishonest conduct by a lawyer almost beyond excuse.” Attorney

Grievance Comm’n v. Katz, 443 Md. 389, 411, 116 A.3d 999, 1012 (2015) (quoting

Attorney Grievance Comm’n v. Angst, 369 Md. 404, 420, 800 A.3d 747, 757 (2002)). In

the instant case, Conwell acted with ill motive by offering the inflated DeSerio invoice,

dated May 29, 2015, to the district court in an attempt to increase the amount in

controversy. He also demonstrated a lack of honesty, fairness, and straightforwardness,

thereby violating Rule 8.4(c), by ignoring the Bankruptcy Court’s Show Cause Order and

pursuing a cause of action in Maryland courts against Mr. Olsen. No other explanation

exists to defend Conwell’s actions; he abused process in not one, but two, judicial fora in

an attempt to collect unearned and underserved fees. Furthermore, his flagrant refusal to

respond to Ms. Brewington’s repeated requests for information cast the legal profession

into disrepute and severely prejudiced the administration of justice.

       We also are inclined to impose disbarment upon finding that an attorney’s conduct

“lacked candor, was dishonest, misleading, prejudicial to the administration of justice,

and beyond excuse.” Joseph. 422 Md. at 707, 31 A.3d at 159. The issue is not whether

the dishonest conduct consists of affirmative misrepresentations or intentional omissions,

but, rather, whether the dishonest conduct was intentional. Attorney Grievance Comm’n

                                            42
v. Penn, 431 Md. 320, 345, 65 A.3d 125, 140 (2013). Given Conwell’s intentional,

dishonest misconduct, we agree with Bar Counsel that disbarment is the appropriate

sanction.

       In Attorney Grievance Comm’n v. Byrd, in a situation similar to the instant case,

we disbarred the Respondent for “willful misconduct in flagrantly disobeying court

orders and the rules of the bankruptcy court, [which] manifestly involved dishonesty and

was prejudicial to the administration of justice.” 408 Md. at 482, 970 A.2d at 889. In

that case, the Respondent, Byrd, as a Chapter 11 debtor, was required to file monthly

operating reports indicating the “status of assets coming in, accounts receivable,

collections, insurance,” yet the monthly operating reports which Byrd filed were “grossly

inaccurate, [] deceptive and misleading.” Id. at 480–81, 970 A.2d at 888. As in Byrd,

Conwell “flagrantly” disobeyed the bankruptcy’s order to show cause and to cease and

desist further action against Mr. Olsen in Maryland state court, conduct that was

intentional and self-serving.

       The mitigation offered by Conwell does not rise to the level of compelling

extenuating circumstances and does not obviate our decision to disbar because it does not

address the root cause of Conwell’s dishonesty. We have repeatedly said, that “only a

debilitating mental or physical condition that is the ‘root cause’ of misconduct and that

disables the attorney from conforming conduct to the law and [Maryland Rules] can

mitigate intentionally dishonest conduct.” Attorney Grievance Comm’n v. Trye, 444 Md.

201, 226, 118 A.3d 980, 994 (2015) (quoting Attorney Grievance Comm’n v. Vanderline,

364 Md. 376, 413–14, 773 A.2d 463 (2001)). For instance, in Attorney Grievance

                                            43
Comm’n v. Trye, Respondent violated Rule 8.4 by deliberately making false

representations to the court and altered an agreed-upon settlement document. Id. at 205,

118 A.3d at 982. In that case, while the hearing judge did not make specific findings

related to mitigation, we recognized that Ms. Trye’s counsel pointed to certain facts that

might be considered mitigating—“i.e., that the violations occurred while Ms. Trye was

going through a divorce and custody dispute[,]” as well as facing potential eviction from

her home. 444 Md. at 225–26, 118 A.3d at 994. While we sympathized with Ms. Trye’s

situation, we, nonetheless, found that her circumstances did “not justify” her intentional

misconduct. Id. Nor did her personal situation provide compelling extenuating

circumstances that precluded disbarment for dishonest conduct. Id. Similarly, in the case

sub judice, as unfortunate as the situation surrounding the complications associated with

Conwell’s wife’s pregnancy may have been, because he acted dishonestly and with a self-

serving purpose, such a finding does not remove him from the spectre of disbarment.

       Accordingly, we determine that disbarment is the appropriate sanction in this case.



                                          IT IS SO ORDERED; RESPONDENT
                                          SHALL PAY ALL COSTS AS TAXED BY
                                          THE CLERK OF THIS COURT,
                                          INCLUDING COSTS OF ALL
                                          TRANSCRIPTS PURSUANT TO
                                          MARYLAND RULE 19-709(d).
                                          JUDGMENT IS ENTERED IN FAVOR OF
                                          THE ATTORNEY GRIEVANCE
                                          COMMISSION AGAINST SCOTT A.
                                          CONWELL IN THE SUM OF THESE
                                          COSTS.



                                            44